       Case: 1:19-cv-00816 Document #: 1 Filed: 02/08/19 Page 1 of 9 PageID #:1



                     IN THE UNITED STATES DISTRICT COURT FOR THE
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                              )
                                                        )
             Plaintiff,                                 )   Case No. 1:19-cv-816
                                                        )
             v.                                         )
                                                        )
 MICHAEL SCHULZE,                                       )
 and KATHLEEN SCHULZE,                                  )
                                                        )
             Defendants.                                )

                                            COMPLAINT

       Plaintiff United States of America, pursuant to 26 U.S.C. § 7401, with the authorization

of a delegate of the Secretary of the Treasury and at the direction of a delegate of the acting

Attorney General, brings this civil action to reduce to judgment certain unpaid joint federal tax

liabilities of Defendants Michael Schulze and Kathleen Schulze. In support of this action, the

United States alleges, as follows:

                                   Jurisdiction, Venue, and Parties

       1.         Jurisdiction over this action is conferred upon this Court under 28 U.S.C. §§

1331, 1340, and 1345, and 26 U.S.C. §§ 7402 and 7403.

       2.         Defendant Michael Schulze and Defendant Kathleen Schulze reside in

Northbrook, Illinois, which is within the jurisdiction of this Court.

   Count to Reduce Michael Schulze and Kathleen Schulze’s Tax Liabilities to Judgment

        3.        On the dates, in the amounts, and for the years set forth below, a delegate of the

Secretary of the Treasury made assessments against Michael Schulze and Kathleen Schulze,

jointly, for unpaid federal income taxes, penalties, and interest, which have balances due after


                                                    1
        Case: 1:19-cv-00816 Document #: 1 Filed: 02/08/19 Page 2 of 9 PageID #:2



accounting for all payments and credits and with accruals and costs as of November 19, 2018, as

follows:

  Tax Period     Assessment Date               Assessment Type             Assessed Amount
 2000            05/14/2007           Tax Assessed                                $12,906.00
                 05/14/2007           Failure to Pre-Pay Tax Penalty                 $223.47
                 05/14/2007           Late Filing Penalty                          $1,318.05
                 05/14/2007           Interest Assessed                            $3,131.57
                 05/14/2007           Late Payment Penalty                         $1,464.50
                 04/26/2010           Additional Tax Assessed                     $24,789.00
                 04/26/2010           Late Payment Penalty                         $6,193.50
                 04/26/2010           Late Filing Penalty                          $2,313.73
                 06/16/2014           Interest Assessed                           $27,921.26
                 06/19/2017           Interest Assessed                            $5,210.93
                 06/18/2018           Interest Assessed                            $2,268.95

                                      Unpaid Balance with Interest as
                                      of 11/19/2018                                $56,272.54
 2001            04/26/2010           Tax Assessed                                 $27,569.00
                 04/26/2010           Late Filing Penalty                           $4,720.05
                 04/26/2010           Late Payment Penalty                          $5,244.50
                 04/26/2010           Interest Assessed                            $15,231.04
                 06/16/2014           Interest Assessed                             $6,727.77
                 06/19/2017           Interest Assessed                             $5,704.92
                 06/18/2018           Interest Assessed                             $2,517.08

                                      Unpaid Balance With Interest
                                      as of 11/19/2018                             $62,426.42
 2002            06/06/2011           Tax Assessed                                 $10,827.00
                 06/06/2011           Failure to Pre-Pay Tax Penalty                  $139.69
                 06/06/2011           Late Filing Penalty                           $1,090.12
                 06/06/2011           Late Payment Penalty                          $1,211.25
                 06/06/2011           Interest Assessed                             $3,376.07
                 06/16/2014           Interest Assessed                             $1,050.82
                 06/19/2017           Interest Assessed                             $1,263.13
                 06/18/2018           Interest Assessed                               $557.31

                                      Unpaid Balance With Interest
                                      as of 11/19/2018                             $13,821.90




                                               2
       Case: 1:19-cv-00816 Document #: 1 Filed: 02/08/19 Page 3 of 9 PageID #:3



2003            08/29/2011         Tax Assessed                           $20,908.00
                08/29/2011         Failure to Pre-Pay Tax Penalty            $115.72
                08/29/2011         Late Filing Penalty                     $3,176.55
                08/29/2011         Late Payment Penalty                    $3,529.50
                08/29/2011         Interest Assessed                       $8,881.42
                06/16/2014         Interest Assessed                       $2,638.88
                06/19/2017         Interest Assessed                       $3,500.51
                06/18/2018         Interest Assessed                       $1,544.48

                                   Unpaid Balance With Interest
                                   as of 11/19/2018                       $38,304.62
2004            05/14/2007         Tax Assessed                           $11,579.00
                05/14/2007         Late Filing Penalty                       $897.52
                05/14/2007         Late Payment Penalty                      $498.63
                05/14/2007         Interest Assessed                         $788.85
                06/16/2008         Late Payment Penalty                      $498.61
                12/27/2010         Additional Tax Assessed                $10,595.00
                12/27/2010         Late Payment Penalty                    $2,648.76
                12/27/2010         Failure to Pre-Pay Tax Penalty            $394.00
                12/27/2010         Late Filing Penalty                     $2,383.88
                06/16/2014         Interest Assessed                      $10,054.81
                06/19/2017         Interest Assessed                       $3,531.68
                06/18/2018         Interest Assessed                       $1,558.21

                                   Unpaid Balance With Interest
                                   as of 11/19/2018                       $38,645.62
2005            05/23/2011         Tax Assessed                           $15,286.00
                05/23/2011         Failure to Pre-Pay Tax Penalty            $231.00
                05/23/2011         Late Filing Penalty                     $1,511.77
                05/23/2011         Late Payment Penalty                    $1,679.75
                05/23/2011         Interest Assessed                       $2,774.84
                06/16/2014         Interest Assessed                       $1,294.75
                06/19/2017         Interest Assessed                       $1,537.77
                06/18/2018         Interest Assessed                         $678.55

                                   Unpaid Balance With Interest
                                   as of 11/19/2018                       $16,828.71




                                           3
       Case: 1:19-cv-00816 Document #: 1 Filed: 02/08/19 Page 4 of 9 PageID #:4



2006            07/26/2010         Tax Assessed                           $25,523.00
                07/26/2010         Late Filing Penalty                     $4,322.70
                07/26/2010         Late Payment Penalty                    $3,842.40
                07/26/2010         Interest Assessed                       $4,496.65
                09/27/2010         Late Payment Penalty                      $275.28
                09/27/2010         Interest Assessed                         $206.15
                06/18/2012         Late Payment Penalty                      $670.32
                06/16/2014         Interest Assessed                       $4,126.03
                06/19/2017         Interest Assessed                       $3,998.52
                06/18/2018         Interest Assessed                       $1,764.19

                                   Unpaid Balance With Interest
                                   as of 11/19/2018                       $43,754.03
2007            03/29/2010         Tax Assessed                           $25,923.00
                03/29/2010         Late Filing Penalty                     $4,474.35
                03/29/2010         Late Payment Penalty                    $2,386.32
                03/29/2010         Interest Assessed                       $2,353.17
                06/21/2010         Late Payment Penalty                      $298.29
                06/18/2012         Late Payment Penalty                    $2,286.89
                06/16/2014         Interest Assessed                       $4,529.88
                06/19/2017         Interest Assessed                       $3,910.39
                06/18/2018         Interest Assessed                       $1,725.32

                                   Unpaid Balance With Interest
                                   as of 11/19/2018                       $42,789.78
2008            10/18/2010         Tax Assessed                           $33,261.00
                10/18/2010         Failure to Pre-Pay Tax Penalty            $637.36
                10/18/2010         Late Filing Penalty                     $5,927.01
                10/18/2010         Late Payment Penalty                    $2,502.51
                10/18/2010         Interest Assessed                       $1,883.45
                06/18/2012         Late Payment Penalty                    $4,083.05
                06/16/2014         Interest Assessed                       $4,873.77
                06/19/2017         Interest Assessed                       $4,987.57
                06/18/2018         Interest Assessed                       $2,200.58

                                   Unpaid Balance With Interest
                                   as of 11/19/2018                       $54,576.76




                                           4
       Case: 1:19-cv-00816 Document #: 1 Filed: 02/08/19 Page 5 of 9 PageID #:5



2009            10/11/2010         Tax Assessed                           $16,187.00
                10/11/2010         Failure to Pre-Pay Tax Penalty            $242.90
                10/11/2010         Late Payment Penalty                      $317.07
                10/11/2010         Interest Assessed                         $209.36
                06/18/2012         Late Payment Penalty                    $2,113.80
                06/24/2013         Additional Tax Assessed                 $1,500.00
                06/24/2013         Accuracy-Related Penalty                  $500.00
                06/16/2014         Late Payment Penalty                      $641.38
                06/16/2014         Interest Assessed                       $1,975.22
                06/19/2017         Late Payment Penalty                      $240.00
                06/19/2017         Interest Assessed                       $2,045.31
                06/18/2018         Interest Assessed                         $915.20

                                   Unpaid Balance With Interest
                                   as of 11/19/2018                       $22,698.03
2010            02/18/2013         Tax Assessed                           $16,917.00
                02/18/2013         Failure to Pre-Pay Tax Penalty            $163.00
                02/18/2013         Late Filing Penalty                     $1,864.12
                02/18/2013         Late Payment Penalty                      $952.77
                02/18/2013         Interest Assessed                         $589.07
                06/16/2014         Late Payment Penalty                    $1,118.49
                06/16/2014         Interest Assessed                         $480.03
                06/19/2017         Late Payment Penalty                      $124.27
                06/19/2017         Interest Assessed                       $1,431.76
                06/18/2018         Interest Assessed                         $639.27

                                   Unpaid Balance With Interest
                                   as of 11/19/2018                       $15,854.43
2011            12/24/2012         Tax Assessed                           $18,868.00
                12/24/2012         Failure to Pre-Pay Tax Penalty             $93.00
                12/24/2012         Late Filing Penalty                       $522.63
                12/24/2012         Late Payment Penalty                      $261.31
                12/24/2012         Interest Assessed                         $124.69
                06/16/2014         Late Payment Penalty                      $987.19
                06/16/2014         Interest Assessed                         $304.45
                06/19/2017         Late Payment Penalty                      $464.56
                06/19/2017         Interest Assessed                         $836.60
                06/18/2018         Interest Assessed                         $392.56

                                   Unpaid Balance With Interest
                                   as of 11/19/2018                        $9,735.90




                                           5
       Case: 1:19-cv-00816 Document #: 1 Filed: 02/08/19 Page 6 of 9 PageID #:6



2012            12/23/2013         Tax Assessed                           $21,685.00
                12/23/2013         Failure to Pre-Pay Tax Penalty             $70.00
                12/23/2013         Late Filing Penalty                     $1,650.60
                12/23/2013         Late Payment Penalty                      $330.12
                12/23/2013         Interest Assessed                         $188.07
                06/16/2014         Late Payment Penalty                      $403.48
                06/16/2014         Interest Assessed                         $138.71
                06/19/2017         Late Payment Penalty                    $1,320.48
                06/19/2017         Interest Assessed                       $1,063.76
                06/18/2018         Interest Assessed                         $527.46

                                   Unpaid Balance With Interest
                                   as of 11/19/2018                       $13,081.66
2013            11/24/2014         Tax Assessed                           $31,323.00
                11/24/2014         Late Payment Penalty                      $323.79
                11/24/2014         Interest Assessed                         $199.64
                06/19/2017         Late Payment Penalty                    $2,482.38
                06/19/2017         Interest Assessed                       $1,049.00
                06/18/2018         Interest Assessed                         $635.21

                                   Unpaid Balance With Interest
                                   as of 11/19/2018                       $15,753.92
2015            11/21/2016         Tax Assessed                           $16,593.00
                11/21/2016         Failure to Pre-Pay Tax Penalty             $55.00
                11/21/2016         Late Payment Penalty                      $252.92
                11/21/2016         Interest Assessed                         $153.86
                06/19/2017         Late Payment Penalty                      $379.38
                06/19/2017         Interest Assessed                         $157.86
                06/18/2018         Late Payment Penalty                      $758.76
                06/18/2018         Interest Assessed                         $314.47

                                   Unpaid Balance With Interest
                                   as of 11/19/2018                        $8,763.91
2016            11/20/2017         Tax Assessed                           $20,625.00
                11/20/2017         Failure to Pre-Pay Tax Penalty            $188.00
                11/20/2017         Late Payment Penalty                      $484.68
                11/20/2017         Interest Assessed                         $294.31
                06/18/2018         Late Payment Penalty                      $787.60
                06/18/2018         Interest Assessed                         $333.59

                                  Unpaid Balance With Interest
                                  as of 11/19/2018                       $15,113.86
                Unpaid Balance with Interest as of 11/19/2018           $468,422.09



                                           6
       Case: 1:19-cv-00816 Document #: 1 Filed: 02/08/19 Page 7 of 9 PageID #:7



        4.      On or about the dates described in paragraph 3, above, a delegate of the Secretary

of the Treasury properly gave notice of those assessments to Michael Schulze and Kathleen

Schulze, and made a demand for payment of the balance due upon them.

        5.      Despite such notice and demand, Michael Schulze and Kathleen Schulze have

failed, neglected, or refused to pay the liabilities set forth above in full and, after taking into

account all abatements, payments, credits, and accruals, Michael Schulze and Kathleen Schulze

remain jointly liable to the United States for the unpaid balance due in the amount of

$468,422.09, plus interest and other statutory additions from and after November 19, 2018.

        6.      This action is timely commenced under the provisions of the Internal Revenue

Code as Michael Schulze and Kathleen Schulze have previously filed for bankruptcy, the effect

of which was to suspend the ten-year statute of limitations for collection.

        7.      Pursuant to 26 U.S.C. § 6330(e)(1), the running of the ten-year statutory period of

limitations for collection of tax provided in 26 U.S.C. § 6502 was suspended and extended for,

inter alia, tax years 2000 and 2004, by Michael Schulze and Kathleen Schulze’s filing of a

bankruptcy proceeding in the United States Bankruptcy Court for the Northern District of

Illinois. Specifically, Michael Schulze and Kathleen Schulze filed the proceeding on September

21, 2012, and the case was dismissed on December 12, 2012. As a result of this filing, the

statutory period of limitations for these tax periods was extended for 83 days, plus an additional

6 months pursuant to 26 U.S.C. § 6503(h).

        8.      Pursuant to 26 U.S.C. § 6330(e)(1), the running of the ten-year statutory period of

limitations for collection of tax provided in 26 U.S.C. § 6502 was further suspended and

extended for, inter alia, tax years 2000 and 2004, by Michael Schulze and Kathleen Schulze’s

filing of a bankruptcy proceeding in the United States Bankruptcy Court for the Northern District

                                                   7
      Case: 1:19-cv-00816 Document #: 1 Filed: 02/08/19 Page 8 of 9 PageID #:8



of Illinois. Specifically, Michael Schulze and Kathleen Schulze filed the proceeding on April 15,

2014, and the case was dismissed on June 12, 2014. As a result of this filing, the statutory period

of limitations for these tax periods was extended for 59 days, plus an additional 6 months

pursuant to 26 U.S.C. § 6503(h).

       9.      Pursuant to 26 U.S.C. § 6330(e)(1), the running of the ten-year statutory period of

limitations for collection of tax provided in 26 U.S.C. § 6502 was further suspended and

extended for, inter alia, tax years 2000 and 2004, by Michael Schulze and Kathleen Schulze’s

filing of a bankruptcy proceeding in the United States Bankruptcy Court for the Northern District

of Illinois. Specifically, Michael Schulze and Kathleen Schulze filed the proceeding on

September 23, 2014, and the case was dismissed on January 28, 2015. As a result of this filing,

the statutory period of limitations for these tax periods was extended for 128 days, plus an

additional 6 months pursuant to 26 U.S.C. § 6503(h).

       WHEREFORE, the plaintiff United States of America prays that:

       A.      The Court enter judgment in favor of plaintiff United States of America and

against defendants Michael Schulze and Kathleen Schulze, jointly and severally, for unpaid

federal income taxes, interest, and penalties for tax years 2000-2013 and 2015-2016, in the total

amount of $468,422.09, plus statutory additions accruing from and after November 19, 2018,

including interest pursuant to 26 U.S.C. §§ 6601, 6621, and 6622, and 28 U.S.C. § 1961(c); and




                                                 8
      Case: 1:19-cv-00816 Document #: 1 Filed: 02/08/19 Page 9 of 9 PageID #:9



       B.      The Court award the United States of America such further relief, including the

costs of this action, that the Court deem just and proper.

                                                       Respectfully submitted,

                                                      RICHARD E. ZUCKERMAN
                                                      Principal Deputy Assistant Attorney General
                                                      U.S. Department of Justice, Tax Division

                                                      /s/ Bradley A. Sarnell
                                                      BRADLEY A. SARNELL
                                                      Trial Attorney, Tax Division
                                                      U.S. Department of Justice
                                                      P.O. Box 55
                                                      Washington, D.C. 20044
                                                      202-307-1038 (v)
                                                      202-514-5238 (f)
                                                      Bradley.A.Sarnell@usdoj.gov




                                                 9
